 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                   No. 2:17-cv-1884 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    ROMERO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

18   Plaintiff alleges defendants subjected him to excessive force and were deliberately indifferent to

19   his medical needs in violation of the Eighth Amendment. On March 14, 2019, plaintiff filed a

20   motion for the appointment of a private investigator. (ECF No. 48.)

21          First, plaintiff is reminded that he is not proceeding in forma pauperis in this action.

22   Second, the court is aware of no authority permitting it to provide plaintiff funding for an

23   investigator, even if he was proceeding in forma pauperis. Cf. Georgacarakos v. Wiley, No. 07-

24   cv-1712-MSK-MEH, 2009 WL 440934, at *7 (D. Colo. Feb. 23, 2009) (in forma pauperis statute

25   does not provide for the appointment of investigators).

26   ////

27   ////

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of an

 2   investigator (ECF No. 48) is denied.

 3
     Dated: March 19, 2019
 4

 5

 6

 7

 8

 9   DLB:9
     DB/prisoner-civil rights/will1884.funds for inv
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
